﻿
On behalf of the delegation of the Kingdom of Morocco, I take pleasure to extend to Ambassador de Marco, our congratulations on his unanimous election to the presidency of the forty-fifth session of the General Assembly. 
I am convinced that his ability and profound knowledge of international issues will lead our deliberations to a successful outcome. I would like to assure him of our full co-operation with him in the performance of his duties, all the more so because our two countries maintain and share common views within the framework of the Non-Aligned Movement and in the meetings of the countries of the Mediterranean basin.
I should like also to pay tribute to Ambassador Joseph Garba for the excellent manner in which he conducted the work of the last session and express to the Secretary-General our highest appreciation for his tireless efforts for the settlement of the problems confronting our world and his sustained initiatives to strengthen opportunities for a constructive dialogue between States in the interests of peace and international security and the upholding of the principles of the Charter.
It is also with particular pleasure that we welcome the presence of the delegation of the sister Republic of Yemen after the happy unification which brought back together its two parts.
We would also like to welcome the new State of Namibia on the occasion of its admission to the Organisation following a lengthy struggle and we also congratulate the delegation of Liechtenstein on its admission.
This, the forty-fifth session of the General Assembly takes place under extraordinary international circumstances and at the beginning of a historic new era in international relations. It is the first session after the end of the cold war. The threat of nuclear annihilation has receded. Extinction used to threaten a world which was torn apart by ideological antagonisms into two camps.
We now witness a new international situation that has turned upside down the long-established concepts of international relations which prevailed for most of the twentieth century. This was unimaginable only a year ago. 
We cannot but express our profound satisfaction at the emergence of the beginning of a new era of accord that would spare humanity the horror of global destruction, put an end to the bitter struggle between East and West with all its negative repercussions on international relations and usher in a new era of world history.
Notwithstanding, we would be justified in asking whether the positive results that have been achieved on the road of detente between East and West do mean the end of the problems of the overwhelming majority of the world's population and whether the developing world will really benefit from those developments? The question is: will the developing world continue to be on the side lines of international relations?
Such questioning stems from the many fears bred by the mentality which still inspires the conduct of international relations, especially on the economic level. Moreover, problems continue to be dealt with in the same old way.
However, we prefer to be optimistic. In our optimism, we hope that soon there will be a tendency towards economic co-operation and genuine co-ordination between all States of the North and the South and that this co-operation will materialise in the context of a new North-South dialogue which will be given special priority with a view to avoiding the further aggravation of the chronic crises of backwardness and their grave results.
On the other hand, for about a year now, we have been witnessing the emergence of a more prominent United Nations political role which has continued to grow perceptibly La international relations. It even appears that this role is on its way towards the realisation of the objectives envisioned by the authors of the Charter at the Conference of San Francisco in 1945. While expressing our satisfaction at this positive development, we believe that, after a half century of its existence, the United Nations system needs a thorough re-examination. 
Today's world with its States, peoples, economy, beliefs, interests and priorities, is not the world which adopted the United Nations Charter in 1945. The number of members has risen from about 50 to 159; representation, which was initially limited, now embraces almost every corner of our planet. As a result, there have been several new political, economic and social situations and changes to which the United Nations should adjust if it is to function in the modern world and become a genuinely effective Organisation. That requires the introduction of comprehensive reforms in the Organisation's methods, structures and working procedures.  
Who among us does not know that most United Nations resolutions go unheeded and remain neglected, or denies that regular and special General Assembly sessions produce nothing but neatly prepared documents that have no real practical content? That could prejudice the credibility and efficacy of the Organisation and acerbate tine critical situations that beset many of the world's regions. Therefore, we are duty-bound to remedy the situation earnestly and decisively so the United Nations may become the living conscience of mankind.
The fact that principal centres of decision-making with a considerable influence on the life of the world's peoples and their political and social well- being operate outside the United Nations system has further weakened the organisation’s standing. That is a flagrant contradiction that we should overcome considering the establishment of a new order taking into account the legitimate interests of the world's population without preference or discrimination.
In recent years, ш have been hoping for improvement in the situation of the developing countries, expansion of their economies and a rise in their standards of living and social conditions. We cannot but feel sorry to see developing countries becoming progressively poorer. How can it be otherwise when 11 more States were repeatedly added to the list of least developed countries? All this, in fact, stems from an inequitable economic environment that ignores the rights of the developing world.
While Europe experiences fundamental changes which benefit its peoples, and while the prosperity and well-being of the other advanced peoples continue to grow, developing countries are heading towards deeper economic underdevelopment. Notwithstanding the special session of the General Assembly on recovery from the critical economic situation in Africa, that continent sinks deeper into the morass of its economic problems and teeters under the overwhelming burdens of poverty and debt.
Morocco has always believed in the usefulness of constructive dialogue, and its foreign policy has always been pervaded by optimism. It is in this spirit that we hope for a favourable response on the part of the prosperous countries to the legitimate requests of the developing countries. Such a response would reflect the spirit of international detente and the positive impact it should have on the economies of the developed countries.
In the midst of all the problems now facing the world and the world's strivings to find appropriate solutions for them, the Arab Maghreb countries have decided that the best way to face up to the challenges of our time is to act collectively through the establishment of a Maghreb union. The Kingdom of Morocco pays special priority to such common Maghreb action which aims at building a strong Maghreb entity on sound pillars of co-operation and positive, sincere co-ordination in all areas.
There is no need to point out that the strong ties between the countries of the Arab Maghreb are not new. They are centuries-old ties rooted in the soil of a common past. We have always shared the same language, the same religion, the same history and will share the same destiny. More recently, this unity has been strengthened by a common armed struggle for liberation from the yoke of colonialism, a struggle which was aimed, on the political level, at building a united Arab Maghreb.
If all such factors can be viewed as tributaries of the mainstream of Maghreb unity, the current era of major agglomerates requires that countries with close ties, such as the States of the Maghreb, should establish among themselves an integrated community and a system of co-ordination to enable them to face up to the challenges of the age.
The emergence of the Arab Maghreb Union, whose legal foundations and institutions were established in the 1989 Marrakesh Treaty, was necessitated by the interests of the region's peoples at the national and international levels, especially with respect to their relations with the neighbouring States of the European Economic Community (EEC), which are linked to the Arab Maghreb region by close historical and economic ties and important common interests.
We are convinced that the many important accomplishments achieved on the path of this Union will increase and be consolidated thanks to the belief of the Maghreb peoples that political, economic and social progress is dependent on the Union and that their status and prosperity depend on common action.
We have not the slightest doubt that the outcome of this process will reflect positively on the relations of brotherhood and solidarity among the States of the Maghreb. That will be in the interest of their peoples and to the benefit of regional and international peace and security.
Morocco is also closely linked to other parts of the Arab world by strong ties of religion, blood, kinship, history and common destiny. Consequently, being sensitive to any event that takes place in that world, it has always endeavoured to contribute to mapping out a common Arab destiny. It is no surprise, therefore, that Morocco takes great interest in Arab affairs, as witnessed by our hosting of a great many Arab summits and other meetings. 
The Arab world is today experiencing one of the gravest and darkest crises in its modern history as a result of the invasion of Kuwait by Iraqi armed forces and the developments that have ensued.
Since the early 19808, the Arab Gulf region has been in the grip of instability as a result of the Iraq-Iran war and its negative effects on the security of the Gulf. The world breathed easier when, in keeping with Security Council resolution 598 (1988), that war ended on 18 July 1988. The Arab world then began to look with optimism to the re-establishment of security in the region and to a better future in inter-Arab relations.
Throughout that period, Morocco played to the full its positive Arab role which stems from its Arab policy that puts principles over interests and which is motivated by a sincere desire to establish genuine Arab co-operation through an effective solidarity that is free from any political, economic or any other ambition. The late King, His Majesty Mohammed V, summed up the fundamentals of Moroccan Arab policy in those few, eloquent words addressed to the Middle East countries during his visit to Lebanon in 1960: "Our closeness derives from our being far away from each other."
However, calm and peace had no sooner returned to the Gulf region then the situation deteriorated once again as regional relations were darkened by a border dispute between Iraq and Kuwait, to which the Arab States, as well as Arab mediators and the countries members of the Organisation of Petroleum Exporting Countries (OPEC), turned their attention with a view to containing and confining it.
In fact, a partial solution to the dispute was worked out at Geneva within the framework of OPEC. Arab action was then mobilised to find a solution to the remaining aspects of the dispute, in particular at the Jeddah meeting between the two parties on 1 August 1990, which led to an agreement to pursue the dialogue at a later time. The Arab world and the international community as a whole were startled by the Iraqi military invasion of the State of Kuwait on 2 August 1990 and by our Iraqi brethren's subsequent annexation of that country.
Morocco, which has always maintained and which continues to have strong fraternal ties with its sister countries of Iraq and Kuwait, and which has maintained relations with then based on mutual respect, cannot but express its regret that this should have happened. Kuwait is a sovereign State, a member of the League of Arab States and of the United Nations. This is, therefore, an inadmissible fait accompli that is contrary to international law - all the more so because our Iraqi brethren did not resort to the ordinary means of settling disputes in dealing with their differences with Kuwait. That is to say, those problems should have been addressed within the framework of the charter of the League of Arab States, through Arab arbitration or mediation.
That action triggered a grave and unprecedented crisis, one that generated among the States of the region a real anxiety about their future, compelled them to take exceptional measures and, in exercise of their sovereignty, to appeal for Arab and foreign help. Subsequently, the Arab world found itself in a very embarrassing deadlocks the problem had acquired international dimensions and foreign naval fleets and armed forces pouted into the region.
Morocco is most sincerely eager and hopeful to find a way of reaching agreement between its brethren. We remain convinced that finding an Arab solution is the soundest way to overcome the crisis, for Arab wisdom has in the past succeeded in resolving major crises in the Arab world. Against this backdrop, an Arab mini-summit was held in Eabat on 19 September 1990 between His Majesty King Hussein of Jordan, His Majesty the King of Morocco and His Excellency President Benjedid of Algeria to seek a solution to the crisis. 
This was yet another Arab effort to resolve the crisis. In this connection, Morocco wishes to reiterate its readiness to effectively contribute to any effort that aims at finding a peaceful solution to this problem.
If good intentions prevail and the political will is there we can put an end to this perilous elide towards war by finding a solution based on Iraqi withdrawal from Kuwait's territory, respect for international law and the re-institution of the legal Government of Kuwait, while considering the vital interests of both parties. Within such a framework, all legitimate claims could be examined.
On the other hand, we should not ignore the relationship between this crisis and the unstable situation that prevails in the Middle East or the continued turmoil in the region since the end of the Second World War. The region has continued to be the arena of a military and political conflict and a combat area into which, because of the Arab-Israeli conflict, the most modern armaments have been poured from East and West. The present circumstances may provide an opportunity to reflect on appropriate solutions to all Middle East problems and, in the first instance, to the Palestinian question, which, without a prompt and equitable settlement, will continue to be a clutch of time-bombs that are primed to explode and threaten international peace.
More than 23 years have elapsed since Israel occupied the Arab occupied territories. Consistently, throughout that period, the international community and the United Nations have failed, owing to Israel's intransigence, to implement the resolutions} they have adopted with a view to bringing that occupation to an end. In this regard, Morocco has exerted countless efforts over the years to contribute to finding a solution to the Middle East problem. In fact, the historic summit of Fes was held on Moroccan soil in 1982. The outcome of that summit was a much lauded practical Arab plan for the settlement of the problem. 
The extraordinary Arab summit meeting held at Casablanca last year, reasserted the commitment of the Arab countries to a peaceful settlement on the basis of international law. It also called for the need to convene an international conference on the Middle East with the participation of the five permanent members of the United Nations Security Council, along with all the parties to the conflict, including the Palestine Liberation Organisation (PLO), the sole and legitimate representative of the Palestinian people, to find solutions on the basis of Security Council resolutions 242 (1967) and 333 (1973) and all the relevant resolutions of the United Nations. 
However, this striving after settlement has not progressed a single step forward because of the lack of any Israeli political will to move in that direction, Israel's rejection of the very idea of an international conference and its denial of the legitimate rights of the Palestinian people. The situation has been complicated further by the immigration of thousands of Soviet Jews to the occupied Palestinian and other Arab territories. This has just started and the number of the immigrants is expected to reach 1 Million.
One cannot but ask oneself where all these people are going to live and whether it is not the intention of Israel to settle them in the occupied territories at the expense of the legitimate inhabitants and thereby create a new fait accompli on the ground that would obviate the possibility of adopting any proposed solution.
If this new situation continues, its serious consequences could not but trigger a new and major crisis in the Middle East region such as the region has never seen.
In view of ell this, it is no wonder that the Palestinian people's intifadah which is about to end its third year, goes on unabated. It expresses the Palestinian people's determination to wrest their inalienable legitimate rights' to self-determination and the establishment of their own independent State on their own soil like any other people in the world that has acceded to independence and sovereignty over the past few decades.
Because of the consequences of the Middle East situation, our sister country, Lebanon, became the bloody arena of political and inter-communal splits such as the world has never seen, after having been once a cradle of brotherhood and coexistence between all communities, religions and creeds.
Morocco, as a co-chairman of the Tripartite Committee, is happy to see the Taif accords being implemented. The best proof that the complete and effective implementation of the plan and the steps deriving front it are conducive to security, civil peace and national concord in this wounded sister country is embodied in the recent decision by the Lebanese parliament to reform the Lebanese State's structures.
Morocco, being part of Africa, takes great interest in the affairs of that continent and actively contributes to every endeavour to guide its steps and map out its future. During the past session, the continent witnessed a number of significant positive political developments, such as the independence of Namibia, last March. My country welcomed that event and wished the brotherly Namibian people progress and happiness in the exercise of their regained national sovereignty.
Morocco has equally welcomed the recent developments in South Africa towards a new system wherein every trace of apartheid would be eradicated. Those developments were initiated by the release of the militant Nelson Mandela, the lifting of the ban that was imposed on the African National Congress and other political parties and limiting the scope of the emergency laws.
In this regard, Morocco would encourage the Government of President de Klerk in pursuing further the policy of dialogue and reform, provided that policy leads to the eradication of every trace of the apartheid system in South Africa.
Morocco has always been one of the most fervent believers in the virtues of dialogue and the need to search for solutions by peaceful means. Hence, Morocco has been a meeting ground for those who favour the wisdom of exchanging views and mutual understanding between the parties to any conflict. In this context, Morocco cannot but voice its profound satisfaction at the decision of the two sister countries, Libya and Chad, following their recent summit meeting at Rabat, to submit their territorial dispute to the International Court of Justice. In our view, it is a wise decision, which Morocco has been advocating for a long time.
We also hope for concord, harmony and national reconciliation in the sister country, Angola. Morocco has worked for this with the agreement of the parties concerned and will continue to work in that direction in the hope that the parties will be able to reach solutions that would ensure unity, progress and prosperity for the people of Angola. This is an end that Morocco will continue to work for.
As for the dispute between Mauritania and Senegal, this is a painful disagreement which deeply touches the Kingdom of Morocco; the parties to the conflict are brothers and friends that have the closest ties with my country, based on a common history or ties of religion, blood and kinship.
From the first day of the dispute, Morocco acted to mitigate its impact on the populations of the two countries with an air lift between the two capitals, Houakchott and Dakar, to evacuate victims. Moreover, Morocco was the first country to take initiatives to contain the dispute and contribute to finding a speedy and just solution thereto. To this end, it chaired a delegation of the Arab Maghreb Union countries, which tried to contain the conflict and reconcile the two parties.
Despite the difficulties in the way of settlement, Morocco, which has always favoured dialogue and understanding, continues to be ready to play its role anew towards reconciliation and for the return to serenity in the relations between the two sister countries.
Morocco welcomes the positive developments that have taken place recently in Asia, in particular the withdrawal of Soviet forces from Afghanistan, the beginning in the Korean peninsula of a useful dialogue between North and South and the agreement reached in the United Nations Security Council for settling the problem of Cambodia. 
Morocco equally welcomes the return of concord among the Latin American countries, especially those of Central America, since my country might be considered the closest Arab country to Latin America, in view of its historical and cultural ties with the region. Morocco in happy to see Latin America find its way to understanding and progress and declares its willingness to widen the field of co-operation and increase the existing contacts with those countries and their Governments.
Morocco is the closest Arab and African country to Europe. This geographical closeness has always made it necessary for Morocco to follow with great attention what goes on in Europe, especially since many of its fundamental interests are related to that continent.
Therefore, Morocco has been following with the greatest interest the radical changes that have been taking place recently on the political, economic and social levels in Europe. Those are reshaping the history of that continent. In this regard, Morocco welcomes especially the unification of the two Germanys and the commitment of most Eastern European countries to pluralistic democracy and economic freedom. 
Morocco was quick to voice its satisfaction at those developments, and even insisted on consolidating and promoting those developments by contributing to the fund of the European Bank for Reconstruction and Development which finances the reconstruction of the economies of those countries.
Morocco has also followed, with great interest, the developments that have been taking place in the European Economic Community (EEC) in the direction of a single market, as a prelude to political union. It goes without saying that Morocco's many significant historical ties with the countries of the EEC justify Morocco's great sensitivity with regard to those developments, which are bringing blessings to the peoples of the EEC, increasing their prosperity and raising their level of development. As a result, there is naturally a situation of improved security, stability and progress for all Europe, and for the north coast of the Mediterranean in particular.
Morocco, which is working to consolidate its relations of friendship, co-operation and good-neighbourliness with its European neighbours, expresses the wish to see the blessings of this prosperity extend to the entire Mediterranean basin from north to south.
One of the items on this session's agenda is the so-called question of Western Sahara. This item, as we know, is directly related to the fundamental interests and destiny of the Kingdom of Morocco Regardless of those considerations, Morocco has responded to the efforts and good intentions aimed at finding a solution to this conflict within the framework of the United Nations. Therefore, Morocco has agreed in principle to the Secretary-General's proposal, made in August 1988 as part of his good offices, in order to reach a settlement of that problem. After welcoming this initiative, Morocco has pursued the dialogue with the Secretary-General in this regard. Since then, the Secretary-General has visited Morocco many times, where he has had constructive and positive discussions. This has helped him to pursue further his efforts. Morocco has spared no effort in facilitating his mission and co-operating sincerely with him in search of a lasting solution to this problem as soon as possible.
In this regard, a new development has taken place recently when the Secretary-General submitted proposals for a practical settlement. On 30 July 1990, His Majesty King Hassan 11 sent a letter to the Secretary-General clarifying Morocco's position on the proposals. Morocco views the future with great hope and optimism, and remains guided by the same spirit as in the past regarding the creation of the best conditions which would lead to the desired settlement. The delegation of the Kingdom of Morocco wishes to underline, in this forum, Morocco's commitment to a continuing constructive dialogue with the Secretary-General and its readiness to sincerely co-operate with him.
All through the years of this 20th century, mankind has witnessed great events which influenced the quality of life on our planet either positively or negatively. On could therefore say that, as of now, the 20th century, with its good and evil, has virtually ended, and the thoughts of mankind are beginning to turn towards the 21st century with optimism. It augurs well that everybody is getting ready to welcome the new century with a positive spirit, marked with optimism, in order to face up to the fundamental challenges. That is unavoidable if we are to start the long march towards the happiness of mankind.
The most important of these challenges are the eradication of underdevelopment in the least developed countries, a new upsurge in human development, and ridding contemporary human societies of all the diseases and all the psychological, cultural and moral crises which beset humanity. We continue to hope to be able to face up to those challenges in order to create a world that is worthy of mankind and to bequeath to the coming generations a social and moral inheritance and a civilisation which matches the unprecedented dazzling scientific and technological achievements of this century.
